NO.
                                                                                      -v ' *




                                          IN THE                      Q-~~i\r-n
                            COURT OF CRIMINAL APPEALS-, IDT ~ «» cD '^
                                         OF TEXAS                "°URT °F CR'-WL APPEALS
                                                                       OCT 0 7 2015

                                                                    AbeIAcosia,Cterk
                                 RUSSELL ROBINSON,
        FILED IN                                       Appellant/Petitioner
COURT OF CRIMINAL APPEALS
                                           VS.
      CCT 03 2C;3
                                THE STATE OF TEXAS,
    Abel Accsta, Clerk
                                                Appellee/Respondent




          APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




                              In Appeal No. 10-14-00231-CR
                                         from the
                                    Court of Appeals
                              for the Tenth Judicial District
                                      Waco, Texas



                                                                    Russell Robinson
                                                                    TDCJ #01941253
                                                                Mark W. Michael Unit
                                                                      2664 F.M. 2054
                                                       Tennessee Colony, TX 75886
                                  LIST OF PARTIES


APPELLANT
Russell Robinson, Pro Se

APPELLEE
The State of Texas


JUDGE - 40th DISTRICT COURT
Honorable Bob Carroll


DEFENSE COUNSEL AT TRIAL
Kent McGuire
109 E. Franklin Street
Waxahachie, Texas 75165

STATE'S ATTORNEY AT TRIAL
Patrick Wilson
Ellis County District Attorney's Office
109 South Jackson Street
              v.


Waxahachie, Texas 75165

APPELLANTS ATTORNEY AT 10th COURT OF APPEALS
Juanita Bravo Edgecomb
Attorney at Law
306 Sixth Street
Waxahachie, Texas 75165

STATE'S ATTORNEY ON APPEAL
Patrick Wilsons(or his designated representative)
Ellis County District Attorney's Office
109 South Jackson Street
Waxahachie, Texas 75165

STATE'S! PROSECUTING ATTORNEY
P. O Box 124Q5
Austin, Texas ~;78711


              iC                          11
I




            •I




                          TABLE OF CONTENTS


IDENTITYOF PARTIES                                               ii


INDEX OF AUTHORITIES                                         iv


STATEMENT REGARDING ORAL ARGUMENT                                1


STATEMENTOF THE CASE                                             2


STATEMENT OF PROCEDURAL HISTORY                                  3


GROUNDS FOR REVIEW                                               4


     GROUND FOR REVIEW NO. ONE
     [Set out the Ground or Question Presented for Review]




     GROUND FOR REVIEW NO. TWO
     [Set out the Ground or Question Presented for Review]




ARGUMENT NUMBER ONE                                              5


ARGUMENT NUMBER TWO


PRAYER FOR RELIEF                                            _

CERTIFICATE OF SERVICE                                       _
APPENDIX A: [COA Opinion]                                    _

                                      iii
              INDEX OF AUTHORITIES



 CASES:




              TMsxii il ift> rtLLCv;afl PP W*7   3\
            in^s^\j.3laDClLcc^^ftPfc2Lcg          ^-^




            o^^\j.2l5ianLL.C2/,ijL. Apr miz>_32.

-^^ n^fRuies Lull Solta       jib
      TMT&a^ £ii;l acacia        3\




                       IV
                             NO.



                                      IN THE
                       COURT OF CRIMINAL APPEALS
                                    OF TEXAS



                             RUSSELL ROBINSON,
                                       Appellant/Petitioner

                                        VS.


                            THE STATE OF TEXAS,
                                      Appellee/Respondent


       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

      Appellant/Petitioner respectfully submits this Petition for Discretionary

Review and moves that this Honorable Court grant review of this cause and offers

the following in support thereof:

              STATEMENT REGARDING ORAL ARGUMENT


      The Appellant/Petitioner requests oral argument in this case because such

argument may assist the Court in applying the facts to the issues raised.          It is
              I
suggested that oral argument may help simplify the facts and clarify the issues.
                         STATEMENT OF THE CASE


[Briefly state the nature of the case. This statement should seldom exceed half a

page. See Rule 68.4(d), Texas Rules of Appellate Procedure.]



     .        ,                                 ula £i\vJb^vaJr^a.^aP\jS a
                 STATEMENT OF PROCEDURAL HISTORY


      [Statement of the history of the case.      See Rule 68.4(e), Texas Rules of

Appellate Procedure, for the dates that must be included in this portion of the

Petition, including the filing and overruling of any motion for rehearing, if any.]

      In Cause No. 38,602, the Appellant/Petitioner was charged with the offense

of Continuous Violence Against the Family.            The Appellant/Petitioner was

convicted of such offense on July 18, 2014 and appealed the conviction.               On

September 10, 2015 the Waco Court of Appeals affirmed the conviction.                 No

motion for rehearing was filed.       On QdhVie?/ ^ , 2015 this Petition for
Discretionary Review was timely forwarded to the Court of Appeals for filing

pursuant to Rule 9.2(b), Texas Rules of Appellate Procedure.
                           GROUNDS FOR REVIEW


                                         I.


[State briefly, without argument, the grounds or questions on which the Petition are

based. See Rule 68.4(f), Texas Rules of Appellate Procedure.]




                                        ii.


                              [Same format as above]




[More than two Grounds for Review, along with accompanying Arguments, can be
raised in a Petition, but the Petition cannot exceed 15 pages, exclusive of certain
pages. See Rule 68.5, Texas Rules of Appellate Procedure.]
                         ARGUMENT NUMBER ONE


[Rule 68.4(g), Texas Rules of Appellate Procedure, states: "The petition must

contain a direct and concise argument, with supporting authorities, amplifying the

reasons for granting review. See Rule 66.3."

                             IWyiM\Ph\\S
                          ARGUMENT NUMBER TWO


                               [Same format as above.]




lAtte-H&sXtfty cl\ ttvCTvicd fev Wvlik &4taeL lvhl ei3lfkjl£T^flJ^^£Tuikat*k
&WW* Q^fa\^Hg3C^.\L\KtL<MQT\ keifeahiM W*SayliJ IhUiK^bk.


 kal a_L^ik^^)rSfe^^                                         bkl^ta. UiVjKlaf
                                                                        •.¥